DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/550,503 filed 08/26/2019

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the window.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 11-13, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangel (US 5,577,779) in view of Hung (US 6,992,901).

1, 11, 20: Dangel discloses a mechanical security feature for a housing, the mechanical security feature comprising: 
a first interlocking member 10 comprising: a shoulder at a proximate end configured to engage a corresponding shoulder of a first housing member 12; and a first hook 20 at a distal end (fig. 2); and 
a second interlocking member 14 comprising a proximate end and a distal end wherein the second interlocking member extends from a second housing member 16 (col. 3, ll. 17-30; fig. 10).

Dangel fails to disclose a second locking member extending inward of the second housing. Hung teaches a second interlocking member 64 extending into an inner volume of the housing  defined by the first housing member 52 and the second housing member 54, wherein the second interlocking member comprises: a second hook at the distal end configured to engage a corresponding engagement surface of the first housing member; and a window 70 positioned between the distal end and the proximate end, wherein the window is configured to receive the hook of the first interlocking member  52b to fix the first housing member with the second housing member (col. 4, ll. 16-67; fig. 3). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the locking members of Dangel to include the hook and window locking member of Hung to -----------
2-3: Dangel-Hung discloses the mechanical security feature of Claim 1, wherein the second interlocking member is fixedly/integrally coupled with the second housing member (Dangel; fig. 1-4).

7-8: Dangel-Hung discloses the mechanical security feature of Claim 1, wherein the first interlocking member comprises a rectangular head (rectangular portion positioned between 18) at the proximate end that defines the shoulder of the first interlocking member (Dangle; fig. 1).

9: Dangel-Hung discloses the mechanical security feature of Claim 7, wherein the head is configured to be received within a recess (existing space parallel to angled walls 18) of the first housing member having a corresponding shape (Dangle; fig. 1).

12-13: Dangel-Hung discloses the mechanical security feature of Claim 1, wherein the second interlocking member is fixedly/integrally coupled with the second housing member (Dangel; fig. 1-4).

17-18: Dangel-Hung discloses the mechanical security feature of Claim 1, wherein the first interlocking member comprises a rectangular head (rectangular portion positioned between 18) at the proximate end that defines the shoulder of the first interlocking member (Dangle; fig. 1).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangel (US 5,577,779) in view of Hung (US 6,992,901) in view of Bitner (US 9,145,254).

4: Dangel-Hung discloses the claimed invention as applied to claim 1 but fails to disclose a color-coded device. Bitner teaches the mechanical security feature of Claim 1, wherein the first interlocking member is red (col. 9, ll. 38-59). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the body design of Dangel-Hung to include the color-coded device of Bitner to assist the user in identifying the products held inside. 

14: Dangel-Hung discloses the claimed invention as applied to claim 1 but fails to disclose a color-coded device. Bitner teaches the mechanical security feature of Claim 1, wherein the first interlocking member is red (col. 9, ll. 38-59). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the body design of Dangel-Hung to include the color-coded device of Bitner to assist the user in identifying the products held inside. 

Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangel (US 5,577,779) in view of Hung (US 6,992,901) in view of Moulton (US 5,348,356).

5-6: Dangel-Hung discloses the claimed invention as applied to claim 1 wherein a hook extends from the distal end of the interlocking member (Dangel; fig. 1) but fails to disclose multiple hooks on the first interlocking member. Moulton teaches the mechanical security feature of Claim 1, wherein the first interlocking member comprises a third hook 12, wherein the first and third hooks are capable of being positioned at distal ends of a pair of elongated members of the first interlocking member that engage the windows of the second interlocking members (fig. 7-9). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the locking members of Dangel-Hung to include the multi-hook locking member of Moulton to assist in reinforcing the connection of the upper and lower outer housing members. 

15-16: Dangel-Hung discloses the claimed invention as applied to claim 1 wherein a hook extends from the distal end of the interlocking member (Dangel; fig. 1) but fails to disclose multiple hooks on the first interlocking member. Moulton teaches the mechanical security feature of Claim 1, wherein the first interlocking member comprises a third hook 12, wherein the first and third hooks are capable of being positioned at distal ends of a pair of elongated members of the first interlocking member that engage the windows of the second interlocking members (fig. 7-9). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the locking members of Dangel-Hung to include the multi-hook locking member of Moulton to assist in reinforcing the connection of the upper and lower outer housing members. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangel (US 5,577,779) in view of Hung (US 6,992,901) in view of Nedved (US 9,585,262).

10: Dangel-Hung discloses the claimed invention as applied to claim 1 but fails to disclose an extending wall with an aperture. Nedved teaches the mechanical security feature of Claim 1, wherein the corresponding engagement surface of the first housing member 200 that the second hook 311 of the second interlocking member (upper stepped portion of wall 101) engages is defined by an aperture in a wall that extends from the first housing member into the inner volume of the housing (fig. 5-7). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the closing mechanism of Dangel-Hung to include the closing mechanism of Nedved to assist in reinforcing the connection of the upper and lower outer housing members. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735